
	
		III
		109th CONGRESS
		2d Session
		S. RES. 456
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2006
			
				Mr. Lugarsubmitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 23, 2006
			Reported by Mr. Lugar,
			 without amendment
		
		
			June 8, 2006
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  discussion by the North Atlantic Council of secure, sustainable, and reliable
		  sources of energy.
	
	
		That it is the sense of the Senate
			 that—
			(1)the President
			 should place on the agenda for discussion at the North Atlantic Council, as
			 soon as practicable, the merits of establishing a policy and strategy for the
			 North Atlantic Treaty Organization to promote the security of members of the
			 Organization through the development of secure, sustainable, and reliable
			 sources of energy; and
			(2)the President
			 should submit to Congress a report that sets forth—
				(A)the actions the
			 United States has taken to place the matter referred to in paragraph (1) on the
			 agenda for discussion at the North Atlantic Council;
				(B)the position of
			 the United States on the matter, as communicated to the North Atlantic Council
			 by the representatives of the United States to the Council;
				(C)a summary of the
			 debate on the matter at the North Atlantic Council, including any decision that
			 has been reached with respect to the matter by the Council; and
				(D)a strategy for
			 the North Atlantic Treaty Organization to develop secure, sustainable, and
			 reliable sources of energy, including contingency plans if current energy
			 resources are put at risk.
				
